DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2-14 are pending. 
Claim 10, previously withdrawn has been rejoined. 
Claims 2-14 (renumbered 1-13) are allowed. 

Response to Amendment/Arguments
The Amendment filed on 11/3/2021 and 1/13/2022 complies with the requirements of 37 CFR 1.121(c) has been entered. Applicant's arguments have been fully considered and are addressed below.

35 USC § 112(a) Rejection
The rejection of claims 1-9 under 35 USC 112(a) for lacking written description has been overcome by the claim amendments filed on 11/3/2021. The new amendments introduce new matter into claim 1; however, the supplemental amendment filed 1/13/2022 overcomes the issue.  

35 USC § 112(b) Rejection
The rejection of claims 2-4 under 35 USC 112(b) for being indefinite has been overcome by the claim amendments filed 11/3/2021.  The rejection has been withdrawn. 



35 USC § 102 Rejections
The rejection of claims 1-9 for being anticipated by Weber et al. and Registry No. 191-69-5, which teaching the heliacenes 
    PNG
    media_image1.png
    158
    233
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    235
    350
    media_image2.png
    Greyscale
, respectively, has been overcome by the claim amendments filed 11/3/2021. The claims have been limited to a small genus of heliacene compounds that require disubstitution on at least the first ring attached to the fulcrum of the backbone. See new claim 14. The rejection has been withdrawn. 

Rejoinder
Claims 2-9 and 11-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/4/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
The instant application claims priority to provisional Application No. 62/843,829, filed 5/6/2019, which provides full support under 35 USC 112(a) for the claims filed on 1/13/2022. The effective filing date of the claims is therefore 5/6/2019.

Allowable Subject Matter
Claims 2-14 are allowed. The closest prior art and its distinction from the claimed invention are discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached 10 am-6 pm MST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Amanda L. Aguirre/Primary Examiner, Art Unit 1626